DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite with respect to what constitutes the metes and bounds of “swift analysis”.
Claim 19 is confusing, if not contradictory in that one is required to “introduc[e] the tissue into a container comprising an aqueous composition… wherein exposing the tissue sample to the aqueous composition dissolves biomolecules selected from nucleic acids and proteins from the tissue sample in the aqueous composition to produce a biomolecule solution, and keeps the tissue sample intact for further processing”.  It is noted that there is no restriction on the type and number of proteins that are dissolved, much less specify that which is not/cannot be dissolved.  Given such, and in applying the broadest reasonable interpretation consistent with the specification, it stands to reason that the claim fairly encompasses an embodiment where any and all manner of cellular proteins could and would be dissolved.  With such being an apparent requirement, it does not stand to reason that the same proteins that are dissolved are somehow not dissolved, such that “the tissue sample [remains] intact”. 
It is noted that the tissue sample is not limited.  Given such, it has been construed to encompass tissue that does not have any collagen, and which can be collected via a biopsy needle, e.g., muscle cells.  It is further noted that there is no lower limit on the quantity/volume of the “tissue sample”. 
Assuming arguendo, that some, but not all, of the proteins of the tissue are dissolved, it is less than clear as to just which protein(s) are and are not to be dissolved, and how many of which proteins must remain in order to qualify the tissue as being preserved.
Claims 18-38, which depend from claim 19, fail to overcome this issue and are similarly rejected.

Claim 24 recites the limitation "said alkali hydroxide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 is indefinite with respect to what constitutes the metes and bounds of “swift analysis”.
Claims 34 and 35, which depend from claim 33, fail to overcome this issue and are similarly rejected.


Claim 34, in its last line, states “preferably nucleic acids” (emphasis added).  It is less than clear if that which follows the adverb “preferably” is, or is not, a limitation.

Claim 38 is indefinite with respect to how, where, and by what means is the “cutting element” part of the “sampling device” and what is/are its mean(s) of operation.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a result of amendment, all prior claims have been canceled and new claims 19-38 have been added, of which, claim 19 is the sole independent claim pending.
Claim 19 requires one to “introduc[e] the tissue into a container comprising an aqueous composition… wherein exposing the tissue sample to the aqueous composition dissolves biomolecules selected from nucleic acids and proteins from the tissue sample in the aqueous composition to produce a biomolecule solution, and keeps the tissue sample intact for further processing”.  It is noted that there is no restriction on the type and number of proteins that are dissolved, much less specify that which is not/cannot be dissolved.  Given such, and in applying the broadest reasonable interpretation consistent with the specification, it stands to reason that the claim fairly encompasses an embodiment where any and all manner of cellular proteins could and would be dissolved.  With such being an apparent requirement, it does not stand to reason that the same proteins that are dissolved are somehow not dissolved, such that “the tissue sample [remains] intact”. 
It is noted that the tissue sample is not limited.  Given such, it has been construed to encompass tissue that does not have any collagen, and which can be collected via a biopsy needle, e.g., muscle cells.  It is further noted that there is no lower limit on the quantity/volume of the “tissue sample”. 
In view of the above interpretations, the claimed method has been construed as encompassing embodiments where none of the tissue would be preserved.
In addition to the above-identified issues, it is also noted that new claim 29 specifies that “said further processing is a detection of bovine viral diarrhea virus (BVDV) in said biochemical solution.”   Claim 32, which depends from claim 29, specifies that “said bovine viral diarrhea virus (BVDV) detection is done via nucleic acid amplification or via antibody-based detection of BVDV proteins.”
A review of the disclosure does find four examples.  None of these examples are directed to the detection of BVDV via any manner.
A review of the disclosure fails to find where applicant has provided the nucleotide sequence for any primer or target, be it for this virus or for any other target.
Similarly, a review of the disclosure fails to find where applicant has provided antibodies that bind specifically to epitopes found on the surface of the virus.
In addition to the above, it is noted that applicant has not incorporated by reference such essential material.1  
In view of the above analysis and in he absence of convincing evidence to the contrary, claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claims 29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claim 29 specifies that “said further processing is a detection of bovine viral diarrhea virus (BVDV) in said biochemical solution.”   Claim 32, which depends from claim 29, specifies that “said bovine viral diarrhea virus (BVDV) detection is done via nucleic acid amplification or via antibody-based detection of BVDV proteins.”
A review of the disclosure does find four examples.  None of these examples are directed to the detection of BVDV via any manner.
A review of the disclosure fails to find where applicant has provided the nucleotide sequence for any primer or target, be it for this virus or for any other target.
Similarly, a review of the disclosure fails to find where applicant has provided antibodies that bind specifically to epitopes found on the surface of the virus.
In addition to the above, it is noted that applicant has not incorporated by reference such essential material.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0240026 A1 (Kostovic), in paragraph [0010], teaches:
[0010] Current BVDV detection methods include: Polymerase Chain Reaction (PCR), standard viral isolation techniques (i.e. culture), immunohistochemistry, and antigen capture enzyme-linked immunoassay (ELISA). PCR technology amplifies and detects the viral RNA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attention is directed to 37 CFR 1.57(d), which sates in part:
        (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
        (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
        (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
        (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)